DETAILED ACTION
Status of Claims
	Claims 1-2, 4-11, 16 and 18-19 are pending.
	Claims 3, 12-15, 17 and 20 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 February 2021 has been entered.
 
Status of Rejections
	All previous grounds of rejection have been withdrawn in view of Applicant’s amendment. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner’s amendment was given in an interview with Jeffrey G. Killian on 12 March 2021.

The application has been amended as follows: 
Please cancel claims 3 and 12-15.

Please amend claim 1 as follows:
Claim 1 (page 2 line 16 – page 3 line 2): d. after the step of delivering, electrodepositing a solid deposit using said at least one delivered reactant on said surface under said at least one nozzle; and –

Please re-write claim 18 as follows:
Claim 18. Method as claimed in Claim [[17]] 1, wherein said at least one delivered reactant is supplied through a channel in said cantilever. 

Please amend claim 19 as follows:
Claim 19 (page 6 line 7 – page 7 line 2): c. after the step of delivering, electrodepositing a solid deposit using the at least one delivered reactant on the surface under the at least one nozzle; and –

Please amend claim 19 as follows:
Claim 19 (page 7, line 5): wherein the electrodepositing is effected by a potential applied to the surface – 

Allowable Subject Matter
Claims 1-2, 4-11, 16 and 18-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the arguments presented on pages 9-23 of the response dated 5 February 2021 are found persuasive.  The prior art alone or in combination does not disclose the combination of claim features of claim 1 or claim 19 particularly the combination of electrodeposition utilizing a hollow cantilever, the positing of the electrode(s) immersed in the electrolyte bath, positioning of the nozzle immersed in the electrolyte bath and the relationship between the electrode(s) and nozzle in addition to the remaining claim limitations.  The closest prior art is described in the previous Office action dated 21 October 2020.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.